UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6649



JAMES BEN SMITH,

                                              Plaintiff - Appellant,

          versus


WILLIAM SMITH, Sheriff of Lenoir County and
the Manicipality of Lenoir County; JOHN AND
JANE DOES,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-04-172-5-BO)


Submitted:   September 20, 2004        Decided:     December 13, 2004


Before LUTTIG and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Ben Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           James   Ben    Smith     appeals   the   district       court’s   order

denying   relief   on    his   42   U.S.C.    §   1983    (2000)    complaint   as

frivolous under 28 U.S.C. § 1915(e)(2).                  We have reviewed the

record and find no reversible error.              Accordingly, we affirm for

the reasons stated by the district court.            See Smith v. Smith, No.

CA-04-172-5-BO (E.D.N.C. Mar. 29, 2004).                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                        AFFIRMED




                                     - 2 -